ICJ_065_WHO-EgyptAgreement_WHO_NA_1980-12-20_ADV_01_NA_02_EN.txt. 108

SEPARATE OPINION OF JUDGE LACHS

The Court, having analysed the different views on the subject, turns
away from the Agreement between the World Health Organization and
Egypt of 25 March 1951 and the applicability of a specific provision
(Section 37), or rather part of it, in the event of the WHO or Egypt wishing
to have the Regional Office now situated at Alexandria transferred from
Egypt.

In my view, this Agreement is, as its title indicates, an “Agreement for
the purpose of determining the privileges, immunities and facilities to be
granted in Egypt by the Government to the Organization, to the repre-
sentatives of its members and to its experts and officials” and, as the
preamble adds, “in particular with regard to its arrangements in the
Eastern Mediterranean Region”, which include a Regional! Office in Alex-
andria. It belongs to the family of those instruments which have grown in
number in recent years with the birth and development of international
organizations, concluded between them and States on whose territories
their offices are located. But even a cursory perusal of these many agree-
ments leads to the conclusion that they are a very heterogeneous collection.
Whatever analogies may be drawn, therefore, they should not be allowed to
obscure the fact that the 1951 Agreement does not enshrine any decision
concerning the establishment of the office at Alexandria. It differs from
many other instruments which proclaim the establishment and location of
the seat as their purpose, e.g., the Agreement between the United States of
America and the United Nations concluded “to establish the seat of the
United Nations in the City of New York and to regulate questions arising
as a result thereof” (Preamble, and cf. Art. 2). More thorough analysis
discloses that very many of its provisions are identical with those of the
1947 Convention on the Privileges and Immunities of the Specialized
Agencies, which Egypt was not to ratify until 1954. Moreover, it is clear
from the merely matter-of-fact mention of the Regional Office in the 1951
Agreement that the presence of the Office in Alexandria is regarded as an
accomplished fact — which it merely confirms by implication — and its
establishment as a matter of the past. It follows that the instrument had no
bearing upon that establishment.

This view is reinforced by the historical background, which shows how
the establishment of the EMRO at Alexandria originated in 1946 with an
Egyptian Government invitation. This was pursued in various organs of

39
109 INTERPRETATION OF AGREEMENT (SEP. OP. LACHS)

the WHO, more particularly on the basis of a report by the Regional
Committee for the Eastern Mediterranean, and the process was accom-
plished when the Office eventually began operating on 1 July 1949. In this
way, through a series of acts by the WHO and Egypt since 1946, the WHO
had inherited an existing office by its integration when it became part of a
regional organization in 1949. Given the self-sufficient legal consequences
of these acts on the part of competent authorities, there is no need to speak
of an inchoate agreement crying out for completion, or of a de facto
situation requiring legalization. One may thus regard the 1951 Agreement
as a finishing touch from the standpoint of the operational facilities at the
disposal of the WHO in Egypt, without viewing it as an indispensable
element in the establishment of the Regional Office. However much it oils
the wheels, it is not a constitutive act upon which the operation of that
Office in Alexandria depends.

It is a corollary of the foregoing that the 1951 Agreement does not have
any bearing on the event of terminating the operations of the Alexandria
office, whether by transfer of the functions elsewhere or otherwise. As it is
thus inapplicable as a whole to such event, its separate parts, including,
Section 37, are equally inapplicable to it. It must be said, however, that
Section 37 represents the Agreement’s nearest approach to the problem of
termination, though the termination there contemplated in the word “de-
nounced” is not that of the operations of the Regional Office, but — in
practice — that of the special provisions for the privileges, immunities and
facilities enjoyed by the WHO in Egypt beyond what the 1947 Convention
guarantees. One must accordingly suppose that the Court was invited,
by the request for advisory opinion, to ascertain whether the transfer
of the Regional Office would involve the constructive termination of
the 1951 Agreement and, if so, whether that would bring Section 37 into
play.

These are reasonable queries, quite irrespective of the question whether
the 1951 Agreement governs the conditions of such transfer, for, as I have
suggested, the termination of that Agreement would not be an inextricable
consequence of the cessation of the operations of the office in Alexandria.
Those few of its provisions that would then lack object are heavily out-
numbered by those that could still be applied.

It is perhaps due to the much-investigated compromise out of which the
formula of Section 37 was born that its purport has given rise to differences
of view. Yet its analysis presents no serious difficulties. Its text is admit-
tedly elliptic in the way in which “consultation” about “modifications”
develops into “negotiations” in the next sentence. This change of termi-
nology suggests that the second sentence of Section 37, which is part of a
whole, contemplates harmonious discussions of ways and means whereas
the third provides for a second phase, overshadowed by the risk of failure
to reach an understanding, which it is possible to conclude by denunciation
on two years’ notice.

However, the question put to the Court relates only to the negotiations

40
110 INTERPRETATION OF AGREEMENT (SEP. OP. LACHS)

and notice provisions, and it might therefore be inferred that the require-
ment of consultation is not at issue. But to detach this final sentence from
the first is to distort the whole Section, which is intended primarily with a
view to consultation about possible modifications of the Agreement,
implicitly coupled with the intention of maintaining it in force. It is
important, moreover, not to discard the “consultation” sentence, because
it specifies the “event” which brings the Section into play. This “event” is
the circumstance of one or the other party requesting a revision of the
Agreement of 25 March 1951. Even if the term “revision” — as suggested
by some — is to be given a very wide meaning (bordering on “review” of the
Agreement) it is here amply qualified by the reference to “modifications”,
for this is a term which can only allude to alterations of particular pro-
visions.

In sum, the last sentence of Section 37 is not severable and may not be
treated as embodying “negotiation and notice” provisions independent of
a request for revision by way of modification as opposed to a warning of
denunciation or an act of constructive termination. This seems an unde-
niable conclusion resulting from the ordinary meaning of the words, their
context and the text as a whole. To impose any other reading would be to
challenge grammar, logic and good sense.

I have dwelt on the interpretation of Section 37 because the Advisory
Opinion does not, in my view, lay sufficient emphasis on the elementary
point that, for any part of Section 37 to be applicable in the “event” of a
“wish” to transfer the EMRO from Egypt, it must be possible to equate (a)
the expression of such a desire with (b) a request for “revision” by way of
“modification” of the Agreement.

In my judgment, as I hope my analysis has made clear, this possibility
does not exist, so that, had the first question been left in its original form,
my reply thereto would have been negative.

The Court, however, as I said at the beginning, has chosen to turn away
from the 1951 Agreement and all its parts. It addresses itself to a wider
issue, concerning which I wish to add certain observations.

What has been faced in the present proceedings is the desire of the
majority of the States within a regional organization of the WHO to have
the seat of that organization’s administrative organ transferred to another
country, and this is a matter on which there is no further room for nego-
tiation, given the reasons advanced in favour of such an action. These are
obviously political and reflect a deep cleavage between the host State and
others of the region which has been stressed both in the councils of the
WHO and in the present proceedings. However, it must be made clear that
the Court’s opinion was not sought on the merits, legal or otherwise, of the
transfer proposal, nor on whether a transfer is possible or desirable ; at
most, it could only be with its conditions and modalities that the Court had
to deal. It was in accordance with this understanding that the Court, having
turned away from the 1951 Agreement, defined its task thus : the exam-

41
111 INTERPRETATION OF AGREEMENT (SEP. OP. LACHS)

ination of the legal principles and rules applicable in the case of such a
transfer. These the Court has sought to formulate on both a wider and a
more concrete basis, namely with reference to the relationship between the
WHO and Egypt in the past.

It is a truism that an inter-governmental organization, as a new subject
of international law created by States, acquires a special status vis-a-vis
those States. While it remains under their control, inasmuch as it both
represents and is subject to their collective will, its decisions may, and
frequently do, conflict with the will of its individual members. Since its
headquarters and other offices are usually located not on no-man’s land
but on State territory, relationships are thereby created which are bound to
reflect mutual agreements or, sometimes, disagreements. When determin-
ing — eventually in consultation with potential hosts — the conditions
under which the headquarters or a regional office may be established in a
particular locality, or transferred from one country to another, and in
taking the corresponding decisions, the organization is simply implement-
ing the collective will of its members. It is then to be viewed as having to
act, not under any tutelage, but only in accordance with the law : where
there is an agreement establishing the seat, in compliance with that ; if
there is none applicable, in compliance with the principles of law which
have evolved as the result of this new institution, the international orga-
nization, and its relationship with States. A considerable number of agree-
ments now in force, though differing in detail, make it clear that an
organization is entitled to decide upon a change of seat (whether head-
quarters or regional office). Such seat is thus not immobilized, and of this
host States should be aware.

In the present case, the World Health Organization is faced with the
wish of 19 members of the Eastern Mediterranean regional organization to
have the office of that organization transferred to another country. In the
event of this recommendation being accepted by the World Health Assem-
bly, the Organization should follow a reasonable path of action. In par-
ticular, any agreements concerning the separation of members of the staff
must be kept in view. The same applies to all local agreements concern-
ing office accommodation, leases and similar arrangements. The World
Health Organization, while retaining its full independence in the adoption
of the basic decision, should consult with Egypt on these modalities and
technical aspects of such a transfer. On the other hand, the host country
should facilitate the implementation of such a decision, since as a member
of the Organization it shares in the collective interest of minimizing any
disruption of services involved in the transfer once decided. Considering
that such a decision would represent the collective will of the Organization,
I doubt whether there is an obligation of, or even call for, negotiations with
the host State. To maintain the contrary is not in my view consonant with
the status of member States within an organization. What is actually

42
112 INTERPRETATION OF AGREEMENT (SEP. OP. LACHS)

requisite in principle is a consultation with a view to the orderly termi-
nation of activities, so as to enable them to be speedily resumed in the new
seat.

It is to be recalled that the request for an advisory opinion of the Court
was made while the matter was under consideration in several organs of the
WHO. On 12 May 1979 Sub-Committee A of the Mediterranean Region
was convened at Geneva to respond to a request made by a number of
governments on the subject ; the matter was already on the agendas of the
WHO Executive Board and of a working group set up by it to carry out a
study of all aspects involved. The group’s report was submitted to the latest
World Health Assembly, and the above-mentioned Sub-Committee À,
having reviewed the information provided therein, adopted a resolution to
transfer the Regional Office to Amman. It is to be noted that this reso-
lution, submitted to the Assembly, speaks of a transfer “as soon as pos-
sible”, which obviously connotes its implementation under reasonable
conditions.

Thus it is clear that, a regional committee of the WHO having ex-
pressed the wish to transfer the seat of its administrative organ, the matter
is now to be considered and decided by the World Health Assembly in
accordance with the provisions of its Constitution and rules of procedure.
Should the Assembly decide upon the transfer, the executive organs of
the WHO should proceed to carry it out in an orderly manner, bringing
the operations at the Alexandria Office to an end within a reasonable
period, which, taking into account the time that has elapsed since the
proposal was first made, should to my way of thinking be a matter of
months.

It is with this understanding that I have felt able to concur in the Court’s
reply to the first question. I do not propose to deal with the second, which is
redundant and has in my view resulted in the over-emphasis of certain
conclusions, more particularly of those contained in paragraph 49 of the
Advisory Opinion.

Finally a more general comment, related only indirectly to the case :
analysis confirms, as I suggested at an early stage of my considerations,
that this new type of relationship between host States and international
organizations, dealt with by a new category of treaties known as head-
quarters agreements, includes very heterogeneous elements. Scores of such
agreements have been concluded, and they represent an important chapter
in the catalogue of contemporary treaties ; they show striking discrepan-
cies, some well founded on the peculiarities of the specific cases, others
evidently due to lack of adequate attention from the lawyer’s eye. There
can be little doubt that this is not conducive to the proper operation of
international organizations and may constitute a source of misunderstand-
ing, misconstruction or even conflict, and not only in cases of proposed
transfer. Greater precision and comprehensiveness, closer attention to
legal formulations, and the introduction of uniformity wherever desirable,
will be in the interest of proper relationships between host States and

43
113 INTERPRETATION OF AGREEMENT (SEP. OP. LACHS)

international organizations, the proper functioning of the latter, and the
effectiveness of the law.

(Signed) Manfred LACHS.
